DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Amendments to the specification, filed on September 2, 2022, have been fully considered. Objections to the specification have been withdrawn.
3.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claim 2 have been considered and are persuasive. Rejection of the cancelled claim 2 under 35 USC 112 has been withdrawn.
4. 	Applicant's arguments regarding rejection of claims 1 and 19 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive.
Regarding claims 1 and 19, as amended, applicant argues claims 1 and 19 are in condition for allowance, because applied reference Sun ‘218 (US 11,234,218) does not disclose “dynamically determines a set of one or more parameters relating to transmission of uplink data, the set being selected from among plural sets which are shared between the terminal and a base station, the plural sets each including one or more parameters including a parameter indicating a radio resource,” “transmits, to the base station, uplink control information which indicates the determined set of one or more parameters,“ and “transmits, to the base station, the uplink data using the determined set of one or more parameters without using dynamic allocation from the base station“ (See Remarks, page 9, para 1-2). Applicant argues that Sun ‘218 discloses an uplink grant determined by the base station and transmitted by the base station to the UE terminal, to define uplink resources available for uplink data transmission, rather than disclosing “dynamically determines a set of one or more parameters relating to transmission of uplink data, the set being selected from among plural sets which are shared between the terminal and a base station, the plural sets each including one or more parameters including a parameter indicating a radio resource” (See Remarks, page 9, para 1).
Examiner respectfully disagrees. Examiner notes that Sun ‘218 discloses “dynamically determines a set of one or more parameters relating to transmission of uplink data, the set being selected from among plural sets which are shared between the terminal and a base station, the plural sets each including one or more parameters” (col. 3:19-20 and 58-67, col. 4:1-8 and 50-65; UE receives an uplink resource grant from a base station, where the uplink resource grant includes granted transmission intervals for one or more channels, modulation and coding scheme (MCS), and number of channels; the UE determines an uplink configuration for using the resources, and transmits an uplink descriptor channel that includes indication that the UE uses a different number of transmission intervals, different MCS, and different number of channels than the number of transmission intervals, MCS, and number of channels that are indicated in the uplink resource grant; thus, the UE selects a set of parameters related to uplink transmission from a plurality of sets of one or more parameters shared between the UE and the base station), “including a parameter indicating a radio resource” (FIG. 3, col. 14:30-66, col. 15:1-12; base station transmits an uplink grant to the UE, where the uplink grant identifies radio resources for uplink data transmission; thus, the base station transmits uplink grant parameters, including radio resources for uplink data transmission), “transmits, to the base station, uplink control information which indicates the determined set of one or more parameters” (col. 3:19-20 and 58-67, col. 4:1-8 and 50-65; UE receives an uplink resource grant from a base station, where the uplink resource grant includes granted transmission intervals for one or more channels, modulation and coding scheme (MCS), and number of channels; the UE determines an uplink configuration for using the resources, and transmits an uplink descriptor channel that includes indication that the UE uses a different number of transmission intervals, different MCS, and different number of channels than the number of transmission intervals, MCS, and number of channels that are indicated in the uplink resource grant; thus, the UE determines a set of parameters related to uplink transmission from a plurality of sets of one or more parameters shared between the UE and the base station, and the UE transmits uplink control information that indicates a determined set of one or more parameters), and “transmits, to the base station, the uplink data using the determined set of one or more parameters” (col. 3:19-20 and 58-67, col. 4:1-8 and 50-65; UE receives an uplink resource grant from a base station, where the uplink resource grant includes granted transmission intervals for one or more channels, modulation and coding scheme (MCS), and number of channels; the UE determines an uplink configuration for using the resources, and transmits an uplink descriptor channel, in addition to uplink data, that includes indication that the UE uses a different number of transmission intervals, different MCS, and different number of channels than the number of transmission intervals, MCS, and number of channels that are indicated in the uplink resource grant; thus, the UE transmits uplink data using a determined set of one or more parameters). Examiner further notes that Shao ‘007 teaches “transmits the uplink data without using dynamic allocation from the base station” (para 104-105 and 108-109; terminal device transmits uplink data in a configured grant-based transmission mode, without a dynamic resource grant from a network device).
Claim Objections
5.	Claims 1, 3-5, 16, and 18-19 are objected to because of the following informalities:  
“One or more parameters" in claim 1 (line 4-5) and claim 19 (line 5) should be replaced with - - the one or more parameters - - to be consistent with the first citation of “one or more parameters” in claim 1 (line 2-3) and claim 19 (line 3), respectively.
“The determined set" in claim 3 (line 2-3), claim 4 (line 2), claim 5 (line 2), and claim 16 (line 2-3) should be replaced with - - the determined set of one or more parameters - - to be consistent with the first citation of “the determined set of one or more parameters” in claim 1 (line 8). 
Claim 16 (line 3) recites “the terminals” and it should be - - terminals - -, as “the terminals” lacks antecedent basis.
“The design" in claim 18 (line 2) should be replaced with - - the unified design - - to be consistent with the first citation of “a unified design” in claim 17 (line 2). 
“The defined set of one or more parameters " in claim 18 (line 4) should be replaced with - - the determined set of one or more parameters - - to be consistent with the first citation of “the determined set of one or more parameters” in claim 1 (line 8). 

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-5, 7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 (US 11,234,218, “Sun ‘218”), and further in view of Shao ‘007 (US 2021/0168007, “Shao ‘007”).
Regarding claims 1 and 19, Sun ‘218 discloses a terminal (FIG. 11; item 115-b), comprising:
control circuitry (FIG. 11; item 1110), which, in operation, dynamically determines a set of one or more parameters relating to transmission of uplink data, the set being selected from among plural sets which are shared between the terminal and a base station, the plural sets each including one or more parameters (col. 3:19-20 and 58-67, col. 4:1-8 and 50-65; UE receives an uplink resource grant from a base station, where the uplink resource grant includes granted transmission intervals for one or more channels, modulation and coding scheme (MCS), and number of channels; the UE determines an uplink configuration for using the resources, and transmits an uplink descriptor channel that includes indication that the UE uses a different number of transmission intervals, different MCS, and different number of channels than the number of transmission intervals, MCS, and number of channels that are indicated in the uplink resource grant; thus, the UE selects a set of parameters related to uplink transmission from a plurality of sets of one or more parameters shared between the UE and the base station),
including a parameter indicating a radio resource (FIG. 3, col. 14:30-66, col. 15:1-12; base station transmits an uplink grant to the UE, where the uplink grant identifies radio resources for uplink data transmission; thus, the base station transmits uplink grant parameters, including radio resources for uplink data transmission); and
transmission circuitry (FIG. 11; item 1130), which, in operation, 
transmits, to the base station, uplink control information which indicates the determined set of one or more parameters (col. 3:19-20 and 58-67, col. 4:1-8 and 50-65; UE receives an uplink resource grant from a base station, where the uplink resource grant includes granted transmission intervals for one or more channels, modulation and coding scheme (MCS), and number of channels; the UE determines an uplink configuration for using the resources, and transmits an uplink descriptor channel that includes indication that the UE uses a different number of transmission intervals, different MCS, and different number of channels than the number of transmission intervals, MCS, and number of channels that are indicated in the uplink resource grant; thus, the UE determines a set of parameters related to uplink transmission from a plurality of sets of one or more parameters shared between the UE and the base station, and the UE transmits uplink control information that indicates a determined set of one or more parameters), and
transmits, to the base station, the uplink data using the determined set of one or more parameters (col. 3:19-20 and 58-67, col. 4:1-8 and 50-65; UE receives an uplink resource grant from a base station, where the uplink resource grant includes granted transmission intervals for one or more channels, modulation and coding scheme (MCS), and number of channels; the UE determines an uplink configuration for using the resources, and transmits an uplink descriptor channel, in addition to uplink data, that includes indication that the UE uses a different number of transmission intervals, different MCS, and different number of channels than the number of transmission intervals, MCS, and number of channels that are indicated in the uplink resource grant; thus, the UE transmits uplink data using a determined set of one or more parameters).
Although Sun ‘218 discloses transmits, to the base station, the uplink data using the determined set of one or more parameters, Sun ‘218 does not specifically disclose transmits the uplink data without using dynamic allocation from the base station.
Shao ‘007 teaches transmits the uplink data without using dynamic allocation from the base station (para 104-105 and 108-109; terminal device transmits uplink data in a configured grant-based transmission mode, without a dynamic resource grant from a network device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218’s terminal that dynamically determines parameters relating to uplink data transmission, to include Shao ‘007’s terminal device that transmits uplink data in a configured grant-based transmission mode, without a dynamic resource grant from a network device. The motivation for doing so would have been to address a question of how a terminal device processes a plurality of pieces of information that indicate a reference signal (Shao ‘007, para 4).
Regarding claim 3, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sun ‘218 teaches wherein the uplink control information includes identification information indicating the determined set (col. 3:58-67, col. 4:1-8; UE receives an uplink resource grant from a base station; the UE determines an uplink configuration for using the resources; the UE transmits an uplink descriptor channel that includes parameters indicating the determined uplink configuration; thus, the UE transmits uplink control information that includes identification information indicating the determined uplink configuration).
Regarding claim 4, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
Further, Shao ‘007 teaches wherein each of the one or more parameters in the determined set is an absolute value (para 306; a notified power adjustment parameter has an absolute value; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or a relative value with respect to a predetermined value. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to further include Shao ‘007’s notified power adjustment parameter has an absolute value. The motivation for doing so would have been to address a question of how a terminal device processes a plurality of pieces of information that indicate a reference signal (Shao ‘007, para 4).
Regarding claim 5, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sun ‘218 teaches wherein the one or more parameters in the determined set include a transport block size and/or a modulation and coding scheme (MCS) (col. 15:13-29; one of the uplink transmission parameters determined by the UE is MCS; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Regarding claim 7, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sun ‘218 teaches wherein: the control circuitry, in operation, selects one configuration from among a plurality of configurations for uplink transmission, which are shared between the terminal and the base station (col. 3:19-20 and 58-67, col. 4:1-8 and 50-65; UE receives an uplink resource grant from a base station, where the uplink resource grant includes granted transmission intervals for one or more channels, modulation and coding scheme (MCS), and number of channels; the UE determines an uplink configuration for using the resources, and transmits an uplink descriptor channel, where the uplink descriptor channel indicates the uplink configuration determined by the UE, including indication that the UE uses a different number of transmission intervals, different MCS, and different number of channels than the number of transmission intervals, MCS, and number of channels that are indicated in the uplink resource grant; thus, the UE selects an uplink configuration among a plurality of possible uplink configurations shared between the UE and the base station), 
wherein the determined set of one or more parameters correspond to the selected configuration (col. 3:19-20 and 58-67, col. 4:1-8 and 50-65; UE receives an uplink resource grant from a base station, where the uplink resource grant includes granted transmission intervals for one or more channels, modulation and coding scheme (MCS), and number of channels; the UE determines an uplink configuration for using the resources, and transmits an uplink descriptor channel, where the uplink descriptor channel indicates the uplink configuration determined by the UE, including indication that the UE uses a different number of transmission intervals, different MCS, and different number of channels than the number of transmission intervals, MCS, and number of channels that are indicated in the uplink resource grant; thus, the UE selects a set of parameters related to uplink transmission from a plurality of sets of one or more parameters shared between the terminal and the base station, and the determined set of parameters correspond to the selected uplink configuration).
Regarding claim 13, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sun ‘218 teaches wherein the transmission circuitry, in operation, transmits the uplink control information, using an uplink control channel (col. 3:58-67, col. 4:1-8; UE receives the uplink resource grant and determines the uplink configuration for using the resources; the UE transmits the uplink descriptor channel as part of the uplink transmission, where the uplink descriptor channel includes parameters that indicate the determined uplink configuration; thus, the UE transmits to the base station, uplink control information that includes determined parameters, on an uplink control channel that is the uplink descriptor channel).
Regarding claim 14, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sun ‘218 teaches wherein the transmission circuitry, in operation, multiplexes the uplink control information with an uplink data channel (col. 24:29-54; uplink control information is multiplexed with uplink data into a physical channel).
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218, further in view of Shao ‘007, and further in view of Chen ‘494 (US 2021/0368494, “Chen ‘494”).
Regarding claim 8, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 7, as outlined above.
Further, Sun ‘218 teaches wherein: the uplink control information includes identification information indicating the selected configuration (col. 3:58-67, col. 4:1-8; UE receives an uplink resource grant from a base station; the UE determines an uplink configuration for using the resources; the UE transmits an uplink descriptor channel that includes parameters indicating the determined uplink configuration; thus, the UE transmits uplink control information that includes identification information indicating the determined uplink configuration), and

Furthermore, Shao ‘007 teaches the uplink control information does not include the identification information (para 104; uplink control information is included in the uplink transmission; examiner notes the preceding limitation is interpreted as a negative limitation that is not given any contextual background or meaning within the body of the claim and therefore is not required to be included as rejected by the prior art; examiner notes any prior art reference that “does not” perform said “include the identification information” is sufficient to read on the negative limitation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to further include Shao ‘007’s uplink control information that is included in the uplink transmission. The motivation for doing so would have been to address a question of how a terminal device processes a plurality of pieces of information that indicate a reference signal (Shao ‘007, para 4).
However, Sun ‘218 in combination with Shao ‘007 does not specifically disclose in a case where the same resource is allocated in the plurality of configurations, and in a case where different resources are allocated in the plurality of configurations.
Chen ‘494 teaches in a case where the same resource is allocated in the plurality of configurations (para 92; different grant-free transmission resource configurations contain partially overlapping resources; thus, a portion of resources allocated to a number of configurations are the same), and 
in a case where different resources are allocated in the plurality of configurations (para 92; different grant-free transmission resource configurations contain partially overlapping resources; thus, a portion of resources allocated to a number of configurations are different).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to include Chen ‘494’s different grant-free transmission resource configurations contain partially overlapping resources. The motivation for doing so would have been to provide an effective mechanism for dealing with resource collisions when the same resources are allocated to different UEs, for grant-free transmission (Chen ‘494, para 5-6).
9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218, further in view of Shao ‘007, and in further view of Chien ‘371 (US 2018/0278371, “Chien ‘371”).
Regarding claim 9, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 7, as outlined above.
However, Sun ‘218 in combination with Shao ‘007 does not specifically disclose wherein the control circuitry, in operation, selects any of the plurality of configurations for each of a plurality of transmission timings at which the uplink transmission is repeated.
Chien ‘371 discloses wherein the control circuitry, in operation, selects any of the plurality of configurations for each of a plurality of transmission timings at which the uplink transmission is repeated (FIGS. 2 and 3A, para 6 and 29-30; UE transmits uplink data repetitions, at repetition timings, using an uplink data repetition transmission configuration, until the UE receives a dynamic indication message from a base station; the dynamic indication message indicates a change in the uplink data repetition transmission configuration; once the UE receives the dynamic indication message, the UE applies the change to subsequent uplink data repetitions, at subsequent repetition timings; thus, the UE applies configurations selected for specific uplink repetition transmission timings).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to include Chien ‘371’s UE that applies configurations selected for specific uplink repetition transmission timings. The motivation for doing so would have been to provide an uplink data repetition transmission configuration scheme so as to improve resource utilization efficiency (Chien ‘371, para 5).
Regarding claim 10, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 7, as outlined above.
However, Sun ‘218 in combination with Shao ‘007 does not specifically disclose wherein the control circuitry, in operation, selects any of the plurality of configurations for each of a plurality of blocks resulting from division of the uplink data.
Chien ‘371 teaches wherein the control circuitry, in operation, selects any of the plurality of configurations for each of a plurality of blocks resulting from division of the uplink data (FIGS. 2 and 3A, para 6 and 29-30; UE transmits uplink data repetitions using an uplink data repetition transmission configuration, until the UE receives a dynamic indication message from a base station; the dynamic indication message indicates a change in the uplink data repetition transmission configuration; once the UE receives the dynamic indication message, the UE applies the change to subsequent uplink data repetitions; thus, the UE applies configurations selected for specific segments of uplink data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to include Chien ‘371’s UE that applies configurations selected for specific segments of uplink data. The motivation for doing so would have been to provide an uplink data repetition transmission configuration scheme so as to improve resource utilization efficiency (Chien ‘371, para 5).
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218, in view of Shao ‘007, and further in view of Myung ‘036 (US 2021/0307036, “Myung ‘036”).
Regarding claim 11, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 in combination with Shao ‘007 does not specifically disclose wherein the uplink control information includes identification information of the terminal.
Myung ‘036 teaches wherein the uplink control information includes identification information of the terminal (para 7 and 365; uplink control information includes UE identification). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to include Myung ‘036’s uplink control information that includes UE identification. The motivation for doing so would have been to provide a method for a UE to transmit uplink control information in an unlicensed band (Myung ‘036, para 6).
11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218, in view of Shao ‘007, further in view of Vajapeyam ‘857 (US 2017/0048857, “Vajapeyam ‘857”).
Regarding claim 12, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 in combination with Shao ‘007 does not specifically disclose wherein the uplink control information includes information relating to a priority of the transmission of the uplink data.
Vajapeyam ‘857 teaches wherein the uplink control information includes information relating to a priority of the transmission of the uplink data (FIG. 7, para 106 and 110-111; UE includes a wireless communication manager, where the wireless communication manager maintains uplink data priority information used to control uplink transmission).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to include Vajapeyam ‘857’s UE that includes a wireless communication manager, where the wireless communication manager maintains uplink data priority information used to control uplink transmission. The motivation for doing so would have been to speed up radio link control (RLC) retransmissions while managing uplink transmissions in a shared radio frequency spectrum band and a dedicated radio frequency spectrum band (Vajapeyam ‘857, para 9).
12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218, in view of Shao ‘007, further in view of Liu ‘563 (US 2018/0352563, “Liu ‘563”).
Regarding claim 15, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 in combination with Shao ‘007 does not specifically disclose wherein a repetition configuration differs between the uplink data and the uplink control information.
Liu ‘563 teaches wherein a repetition configuration differs between the uplink data and the uplink control information (FIG. 7, para 50 and 107-110; UE transmits a number of repetitions of grantless uplink control information (G-UCI) and a number of repetitions of grantless uplink (GUL) data; the UE transmits four repetitions of GUL data after two repetitions of G-UCI; thus, the repetition configuration differs between the uplink data and the uplink control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to include Liu ‘563’s repetition configuration that differs between the uplink data and the uplink control information. The motivation for doing so would have been to provide techniques for improvement in grantless uplink transmission for machine type communications (MTC) in a shared radio frequency spectrum band (Liu ‘563, para 5).
13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218, in view of Shao ‘007, further in view of Iouchi ‘270 (US 2017/0347270, “Iouchi ‘270”).
Regarding claim 16, Sun ‘218 in combination with Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 in combination with Shao ‘007 does not specifically disclose the one or more parameters in the determined set include at least one parameter value common to a plurality of the terminals.
Iouchi ‘270 teaches wherein the one or more parameters in the determined set include at least one parameter value common to a plurality of the terminals (para 48 and 684; the value of the RNTI parameter – radio network temporary identifier - is common to a plurality of terminals).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to include Iouchi ‘270’s parameter value that is common to a plurality of terminals. The motivation for doing so would have been to address interference and improve transmission efficiency in a communication system (Iouchi ‘270, para 10-11).
14.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218, in view of Shao ‘007, further in view of Baldemair ‘750 (US 2020/0136750, “Baldemair ‘750”).
Regarding claim 17, Sun ‘218 in view of Shao ‘007 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 in view of Shao ‘007 does not specifically disclose wherein the uplink control information has a unified design for different use cases.
Baldemair ‘750 teaches wherein the uplink control information has a unified design for different use cases (para 44 and 76; UCI may include various types of control information; UCI size, as a number of UCI bits, is fixed regardless of what type of control information the UCI includes).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 and Shao ‘007, to include Baldemair ‘750’s UCI size, as a number of UCI bits, that is fixed regardless of what type of control information the UCI includes. The motivation for doing so would have been to provide improved handling of feedback signaling in radio access networks (Baldemair ‘750, para 3).
Regarding claim 18, Sun ‘218 in combination with Shao ‘007 and Baldemair ‘750 discloses all the limitations with respect to claim 17, as outlined above.
Further, Baldemair ‘750 teaches wherein:
the design is defined by a bit size of the uplink control information (para 44 and 76; UCI may include various types of control information; UCI size, as a number of UCI bits, is fixed regardless of what type of control information the UCI includes; thus, UCI is designed to have a fixed size as a number of bits), and 
a bit allocation of information relating to the defined set of one or more parameters differs for each of the different use cases (para 44 and 76; UCI may include various types of control information, such as HARQ acknowledgments, channel state information (CSI), and scheduling request (SR); UCI contains bits, and is of a fixed length as a number of bits; thus, as HARQ, CSI, and SR are different information, the UCI bit allocation is different depending on which information is included in the UCI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218, Shao ‘007, and Baldemair ‘750, to further include Baldemair ‘750’s UCI that is designed to have a fixed size as a number of bits. The motivation for doing so would have been to provide improved handling of feedback signaling in radio access networks (Baldemair ‘750, para 3).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474